Fiber DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160281275 (Ozden et al.).
Regarding claims 1 and 2, ‘275 discloses: a textile (fig. 2) for the forming of elements of underwear, of garments, of orthoses, or of seat elements (textile shown in fig. 2 can be used to form various articles including these claimed types of articles) having a controlled elasticity (‘275 speaks at length about “improved body holding power” which is a “controlled elasticity”), integrating at least in one direction of the main effort, stretch yarns (62, fig. 2) having an elastic characteristic (‘275 discloses elastic  fibers 62 are less elastic than elastic fibers 61 which are disclosed as present in both the warp and weft directions of the woven fabric 50; elements 61 and 62 are referred to as fibers, however these fibers are shown in fig. 2 as single polymer monofilaments that can also be referred to as “monofilament yarns” which are defined as a single elongated strand of polymer filament as in attached definition of the term “monofilament yarn”), wherein said stretch yarns (62), are associated with more highly stretchable yarns (61), having greater stretching characteristics than those of the stretch yarns, and wherein the return force exerted by the stretch yarns is in the range from 25 to 50% of that exerted by the highly stretchable yarns (‘275 discloses, “In embodiments, the second fibers 62 may be less elastic than the first fibers 61 (par. 95, detailed description).”; and “ the first fiber may be a fiber that may stretch at least 400% of its initial length at its breaking point. In embodiments, the second fiber may be a fiber with an elongation that may be at least 20% of its initial length but less than the elongation of the first fiber (par. 35, brief summary).” 
These ranges do not explicitly disclose the claimed “return force” of stretch yarns with respect to the return force of the more highly stretchable yarns.  However, ‘275 teaches and recites at length the use of variations of elasticities in the fibers 61 and 62 and also fully recognizes that variations in the elasticities of the fibers/yarns used in the fabric do result in changes in the overall elasticity affecting the fit and comfort properties of the fabric products produced.  ‘275 also explicitly teaches, “a garment may be customized to the final user's body structure. By measuring the required elasticity on a user's body as previously mentioned it may be possible to select a garment, in embodiments, that may have an elasticity that may properly suit a user's body and movement characteristics (par. 102, detailed description)”.  ‘275 also explicitly states, “the first fiber may be a fiber that may stretch at least 400% of its initial length at its breaking point. In embodiments, the second fiber may be a fiber with an elongation that may be at least 20% of its initial length but less than the elongation of the first fiber…(par. 35, brief description)”.  
Even further, the claimed ‘return force’ limitations are measured property limitations to which the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
The abundance of evidence above provides clear case of prima facie obviousness that prior to filing the invention one of ordinary skill in the art of textile engineering would have from the teachings cited above been able to modify the return force of the elastic fibers and more highly elastic fibers through routine experimentation as the reference clearly and explicitly recognizes the products produced from the fabric taught can be optimized for fit and comfort by adjusting the elasticity/stretch characteristics of the materials used to make the fabric; as well as by the fact that all structural limitations are disclosed/taught therefore establishing the prima facie obviousness of any claimed properties of the material as per MPEP citation above.
An “E.sub.weft” that is ‘twice’ that of “E.sub.warp” discloses the warp elasticity is 50% of the weft elasticity therefore the ‘return force’ would be directly proportional and also be “in the range of 25-50% of the weft return force” and “close to 50%” as claimed.  Further, similar to above .  ‘275 also explicitly teaches, “a garment may be customized to the final user's body structure. By measuring the required elasticity on a user's body as previously mentioned it may be possible to select a garment, in embodiments, that may have an elasticity that may properly suits a user's body and movement characteristics (par. 102, detailed description)”.  
Even further, the claimed ‘return force’ limitations are measured property limitations to which the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
The abundance of evidence above provides clear case of prima facie obviousness that prior to filing the invention one of ordinary skill in the art of textile engineering would have from the teachings cited above been able to modify the return force of the warp fibers and weft fibers through routine experimentation as the reference clearly and explicitly recognizes the products produced from the fabric taught can be optimized for fit and comfort by adjusting the elasticity/stretch characteristics of the materials used to make the fabric; as well as by the fact that all structural limitations are disclosed/taught therefore establishing the prima facie obviousness of any claimed properties of the material as per MPEP citation above.
	With regards to claims 3 and 4, ‘275 discloses, “In an exemplary embodiment, the ratio E.sub.weft/E.sub.warp may be in the range of 1.4/1.0 to 3.0/1.0. In embodiments, the ratio E.sub.weft/E.sub.warp may be in the range of 1.8/1.0 to 3.0/1.0. 
In another exemplary embodiment, the ratio E.sub.weft/E.sub.warp may be in the range of 0.4/1.0 to 4.0/1.0 (pars. 33 and 34, Brief summary).” underlined range does encompass proportion of higher stretch to stretch yarns that is “close to 50-50” as in claims 3 and 4.
With regards to claim 5, ‘275 discloses: wherein both yarns provided with elastic characteristic integrated in the textile are covered yarns having their respective core made of elastane, of polyurethane, of silicone, or of elastodiene, and having their respective cover made of polyamide, of polyester, or other synthetic yarns or fibers (‘275 explicitly states, “The disclosure relates to a woven fabric having elastic warp yarns and elastic weft yarns (par. 56, detailed description), and As used herein, the term "elastic yarn" may refer to a yarn comprising an elastomeric fiber covered by a wrap, i.e., a core-spun yarn, which may provide characteristics of elasticity to the woven fabric. 
Suitable fibers for the elastic filament may include polyurethanic fibers such as, but not limited to elastane (e.g. Lycra.RTM., Dorlastan (a registered trademark of Asahi Kasei Spandex Europe GMBH, LLC), spandex (RadicciSpandex Co.), and lastol (Dow Chemical XLA). 
Suitable fibers for the less elastic, control, filament may include, but are not limited to: polyamides such as nylon (e.g., nylon 6, nylon 6,6, nylon 6,12, and the like), polyester, polyolefins (such as polypropylene and polyethylene), mixtures and copolymers of the same, and PBT and bicomponent filaments (namely elastomultiesters such as PBT/PET and PTT/PET filaments). (par. 58-61, detailed description).”.
Regarding claim 6, ‘275 discloses in fig. 2 a woven fabric 50.  All woven fabrics made with elastic yarns will inherently have a “shrinkage”.  ‘275 also discloses the fabric of the disclosure is a fabric with “holding” and “shaping” force/power.  For a fabric to have any “holding/shaping” power there must be return force created by the woven structure.  For a woven fabric to have “holding/shaping” power it’s “shrinkage” must inherently be greater than the stretching capacity of the higher stretch yarn or else there would not be any “holding/shaping” force/power.
As stated repeatedly the ‘275 fabric is a woven fabric that is capable of forming any garment including underwear; an orthotic; and/or seating elements disclosing claim 7.
Regarding claims 8 and 9, the woven fabric disclosed above can be used to form any garment including claimed strap for underwear/sportswear and/or shorts and underwear waistband for use in any activity including sports. 
Both claims 8 and 9 have no further structural elements claimed.  With respect to approximate maximum stretching with respect to initial length, ‘275 teaches explicitly, “In embodiments, elasticity in the warp direction (E.sub.warp) may be in the range of 25% to 90%. In embodiments, elasticity in the warp direction (E.sub.warp) may be in the range of 30% to 90%. In embodiments, elasticity in the warp direction (E.sub.warp) may be in the range of 30% to 60% measured according to (ASTM D3107 MODIFIED (Stretch) after 3 home washes. In embodiments, elasticity in the weft direction (E.sub.weft) may be in the range of 30% to 150%. In embodiments, elasticity in the weft direction (E.sub.weft) may be in the range of 30% to 140%. In embodiments, elasticity in the weft direction (E.sub.weft) may be in the range of 35% to 125%. In embodiments, elasticity in the weft direction (E.sub.weft) may be 40% to 125% (par. 32, brief summary).”  This recitation does fully disclose “approximately 90%” and “approximately 120-150%” maximum stretching claimed.  
The limitations not explicitly disclosed are to the claimed ‘return force’ range at ‘30%’ stretch in both claims 8 and 9.
However as stated above, ‘275 also explicitly teaches, “a garment may be customized to the final user's body structure. By measuring the required elasticity on a user's body as previously mentioned it may be possible to select a garment, in embodiments, that may have an elasticity that may properly suits a user's body and movement characteristics (par. 102, detailed description)”.  
Even further, the claimed ‘return force’ limitations are measured property limitations to which the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
The abundance of evidence above provides clear case of prima facie obviousness that prior to filing the invention one of ordinary skill in the art of textile engineering would have from the teachings cited above been able to modify the return force of the materials used in the fabric to an optimum desired level through routine experimentation as the reference clearly and explicitly recognizes the products produced from the fabric taught can be optimized for fit and comfort by adjusting the elasticity/stretch characteristics of the materials used to make the fabric; as well as by the fact that all structural limitations are disclosed/taught therefore establishing the prima facie obviousness of any claimed properties of the material as per MPEP citation above.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Amendments presented have overcome previously stated 112 clarity rejections.
	The new rejection is in response to instant claim amendments.
	The rejection is a final rejection. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732